Title: From Benjamin Franklin to Philip Schuyler, 10 August 1775
From: Franklin, Benjamin
To: Schuyler, Philip


Sir,
Philada. Aug. 10. 1775
I did myself the Honour of Writing to you by the Return of your Express on the 8th Instant. Immediately after dispatching him, it occurr’d to me to endeavour the obtaining from our Committee of Safety a Permission to send you what Powder remain’d in our Hands; which tho’ it was thought scarcely safe for our selves to part with it, they, upon my Application and representing the Importance of the Service you are engag’d in, and the Necessity you were under for that Article, was chearfully agreed to. Accordingly I this Day dispatch a Waggon with 2400 lb. weight which actually empties our Magazine. I wish it safe to your Hands, and to your self every kind of Prosperity.

We find on Enquiry that there is an extream Scarcity of Lead here; and our Committee recollecting that a superfluous Quantity was taken at Ticonderoga, request you would spare us what you can of it. With great and sincere Esteem, I have the Honour to be Sir Your most obedient humble Servant 
B Franklin
General Schuyler
 
Endorsed: Benjn. Franklin Augt. 10. 1775 Philadelphia
